914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Plaintiff-Appellant,v.Robert W. DULING, William M. Armhein, Iva Purdy, CircuitCourt of Richmond, Defendants-Appellees.
No. 90-6604.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 89-1264-AM)
Lamar Perryman, appellant pro se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lamar Perryman appeals from the district court's order denying his Fed.R.Civ.P. 60 motion for reconsideration.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Perryman v. Duling, CA-89-1264-AM (E.D.Va. June 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Perryman's motion for reconsideration was filed more than 10 days after the entry of judgment and, thus, is considered a Fed.R.Civ.P. 60 motion.   See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  The Rule 60 motion did not toll the limitations period in which Perryman had to file his notice of appeal of the order dismissing his 42 U.S.C. Sec. 1983 complaint.  See Fed.R.App.P. 4(b).  Therefore, only the appeal regarding the denial of the Rule 60 motion is timely